Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held at Newport in the County of Newport in the Colony afores3 On Thursday the 18th Day of August A: D 1743
The HonbIe John Gidley Esqr Judge
The Court being Opened, the Libel Read Mr Ward Atty for the Respond43 entered his plea, and then Alexander McKenzie Charles Wickham, John Battey and Oliver Arnold were Sworn — The Court is adjourned Until to Morrow 9 aClock A: M
[Minute Book, 1740-1743]
And Benjamin Faneuil of Boston in New England Esq as he is Admr of all and singular the Goods Debts Rights and Credits of Peter Faneuil late of s3 Boston Esq deced who in his Life owned one half of the Snow afores3 her Cargo etc. and as he the s3 Benja is also Execu4 of the Last Will and Testament of the aforenamed John Cutler deced who in his Life owned one other quarter of s3 Snow etc. and John Jones of Boston afores3 Merch4 who owneth the other Quarter of s3 Snow etc. come into Court and say they have always been and they are ready to pay the Proponent (on his delivering to the s3 Benja and John or their Order the Snow afores3 her Cargo etc.) a just and reasonable Reward for saving the s3 Vessel her Cargo etc. and sending her into this port and of this etc. Tho Ward
[Admiralty Papers, II, 3]
Alexander M° Kenzie Aged about 35 years, testifieth and Saith that at farron Bay on Serrelone River on the Coast of Guinea ab4 the 13 of March *227last past, he went on board the Snow, called the Jolly Batchelor John Cutler Comm' with a design to get a pasage with scl Cutler (the vessel he was before in being lately taken by the Spainyards) the sd Cutler accordingly shipt him, and in two or three Days after the sd Cutler being then in good health, Sent on shore the Yawl to look for the Long Boat, (in woh he the Deponent went with two Blacks) weh had been mising a day or two before, in looking for wch he was sent out one Day about 9 aClock in the morning and returned the next Day about 7 aClock with the Long-boat with the two negroes before mentioned when he Came on board two Portuguese negroes laid hold on him the Deponent and presented two Cockt pistoles at his breast, forced him on board the Snow where were about twenty other Negroes who were Confederates in the murder of Cap Cutler, who’s body half an hour after he saw dead upon the half deck and some of the Negroes tying stones about his hands and then they threw him over. In an hour or two after this All the Slaves in the Vessel to the number of about Seventy or Eighty were Carried on shore in the Long boat and yawl, while some others were plundering the sd Vessel, and in the Evening they caried the deponent with some others on shore at a town called Sen11 Lewistown and kept them there till the next day, when the deponent one Richd Smith and Jn° Kendall had leave to go from them and they by the direction of two negroes in three Days and a half arrived at a place Called the Bannanoes where they inform’d Cap Burchall and Cap Wickham that Cutler was murdered With two of his man and his vessel taken In seven or Eight Days after the sd Burchall fixed out three shallop and a smaller boat with ab* thirty men black and white with fire arms wth in three or four days after they arrived at Sarelone river where they found the vessel Lying like a wreck without any Running Riging or Sails to the Yard when they came on Board, there was no Person there, then Mr' Burchall and Cap* Wickham borrowed a Shallops Main Sail and fore Sail and brought the Vessel to White Mans Bay about four Miles distant and then Said Burchall and Wickham procured the Forestay Sail Main Sail and Fore Sail and Maintop Sail, with about Thirty five of the Slaves that were carried out of the Vessel, and the Foretopsail Cut to Pieces, and proceeded with the Vessel to the Island of Bananos and their bought Rigging etc. and refitted the Vessel But wanting Provision and some other Necessaries were Obliged to keep the Vessel there about Six Weeks and upon Arival of Cap* Pitman in a Ship from Bristol were Supplied and then they returned to Surralone River to Water the Vessel, and Cap* Wickham Sailed from thence with Twenty Slaves on the Owners Account, for Newport in Rhode Island where We arrived the Eleventh Day of this Instant August and further saith not Sworn in Open Court
the mark of
Alexander X Mc Kennie.
[Admiralty Papers, II, 4]
*228Charles Wickham of Newport, Mariner On Oath in Open Court Declared, That he was at the Bannanoes on the 12th or i3t!l Day of March last at the House of Mr George Burchall, and saw an English Ensign hoisted over upon the Main and as soon as he saw it Cap* Burchall dispatched a Canoe over which returned in about two Hours and brought three White Men Over with him, who travelled by Land from Surralone who told us they belonged to the Snow Jolly Batchelor and declared that Cap* John Cutler the Master of sa Snow had been about four Days before cut off by About twenty Portugese and Negroes who came aboard sa Snow armd and killd the sa Cutler and two of his Men and carried away the running Rigging and Sail of sd Snow together with the Slaves and Cargo and forced all the Seamen and Mariners on Shoar at Senr Lewis’s Town in Sierra Leon River. About the 28th of the same Month of March Cap* George Burchell fitted out from the Bananas three Shallops and a Yawl mand with about thirty Men blacks and whites well armd in order to go to the sa River and retake sa Snow About eight and forty Hours after we arrived at Whiteman’s Bay in Sierra Leon River where Cap* Burchell and the Deponent immediately went on Shoar to John Cumberbur’s Town and upon advising with him went in our Shallops and Yawl, to a Portugese Negro named Joseph Lopez and desired him to Assist in that we might recover sa Snow He promis’d he would Whereupon we returned to Whiteman’s Bay where We expected him the next Day there. We waited about Eight Days without hearing anything of sa Lopez and then one of his Men came with Orders to Senr Lewis to deliver up the Vessel and Slaves And the same Day sa Lewis sent Word to Us that we might go up to Farrow Bay and take the Vessel The next Day we went in two of our Shallops and Yawl only the other Shallop being gone to get provisions and took Possession of the Snow Likewise her Main Sail and Fore Sail were delivered at the same Time, Top Sails and Fore Stay Sail We purchased of the Natives and a small Quantity of the running Rigging, and after we had got her a small matter fitted we carried her down to the Bannanoes and after we had been there some Time Came Cap* Pitman from Bristol, who supplied us with Cordage Sails and provisions to fit her for the Sea, There was no English Vessel at the River of Sierolone at the Time the Sa Snow was taken and for some Time afterwards — I received at Several Times Thirty four Slaves of Senr Lewis, two of which Died and twelve were Sold for the Necessary Stores and provisions for the Vessel, to wit, Eight to Cap* Burchall and four to Cap* Pitman and the remaining Twenty the Deponent hath now brought into this port in sa Snow And the Deponent further Saith That One of the Mariners belonging to sa Snow told the Deponent that the Slaves on Board sa Snow were Numbered the Night before sa Cap* Cutler was Murdered and that there were Seventy five of them then on Board and further the Deponent Saith that after they had taken possession of sa Snow they went and lay at Whitemans Bay about Ten Days in Order to recover the sa Slaves of sa Vessel but could *229not get any more then the above Thirty four, and one that was sent down to the Snow at the Bannanoes who afterwards runaway Charles Wickham
[Admiralty Papers, II, 5]
John Battey of Jamestown in the Colony of Rhode Island etc. Mariner and Oliver Arnold of Newport Mariner On Oath in Open Court Declares. That they were at the Bananoes on the 12th or 13th Day of March last at the House of Cap* George Burchall and saw an English Ensign hoisted over upon the Main and as soon as they saw it, Cap* Burchall dispatched a Canoe Over which returned in about two Hours and brought Three White Men Over with him who travelled by Land from Seiralone who told us they belonged to the Snow Jolly Batchelor and Declared that Cap* John Cutler the Master of sd Snow had been about four Days before cut off by about Twenty Portuguese and Negroes who came a board sd Snow Armed and killed the said Cutler and two of his Men and carried away the running Rigging and Sails of sd Snow together with the Slaves and Cargo and forced all the Seamen and Mariners on Shore at Sen* Lewis’s town in Seira Loan River About the 28th of the same Month of March Cap* George Burchall fitted out from the Bonanoes three Shallops and a Yawl Maned with about thirty Men blacks and Whites well Armed in order to go to the sd River and retake sd Snow.
John Battey Oliver Arnold
[Admiralty Papers, II, 6]
Gentlemen
The Mellancholly Subject on w° I now Write you I do not Doubt but you have heard ere this comes to your Hands, as Captn Norie Sail’d for your parts While I was Endavouring to recover your Sneau and So Miss’d th* Oppertunity of Accquainting you, that on the 12th of March, I hade Advice th* there was an English flagg Hoisted on the Main land Apposit to the Island on wc we Reside, and as it was a thing Uncomman, I Ordred one of my Cannoes to goe See for What it was Hoisted, and my Cannoe Soon return’d w* the Deceas’d Captn Cuttlers Boy, and Some of the Remains of his people, Who Inform’d me th* Captn Cuttler w* two others of his People were Murder’d in the River Sierralione, by Some Portugees th* live there and his Ship Cutt off and Plunder’d, as I found it was by A Particular Sett of People, and the Natives had not any Hand in it, I did not Doubt but I Should recover her, I therefore tooke three Shalaps and a Yall, w* me Well Mann’d and Sail’d for the River and at my Arrivall, I found her Laying like a Wreck, Strip’d of her Sails, Riggin, Provisions,. Stores and in Short every thing but a few Old Rum Hoggsheads fill’d w* fressh Water, When I found in what Condition She was, I did not think it Worth While to Meddle w* her, Unless I could have the Slaves Deliver’d up, w° they Inform’d me was Eighty four *230when She was Cutt off, (I therefore haveing an acquaintance w4 the Great King of this Country, and Mr Joseph Lopez, who Abhor’d the Acction, and of Great Powre in the Country,) Apply’d my Self to these two, first Setting forth the Baseness of what hade been Committed, and of what Determ4 it was Likely to be to the River, If they did not give the Owners Satisfaction for what they hade Suffer’d, they both Promis’d to doe all in there Power and they Immediately Sent to the Vilain, to Deliver every thing up to me, but the Slaves and every thing Else belonging to her, was so Distributed about it was Impossable to Collect thm her Riggen, Stores and Sail’s was Cutt, and Devided, therefore it was not to be got, but by Imploying one of the Natives to give the others Incouragement to bring thm in, which was done, I then got the Sneau and what Sailes etc: I could with thirty four Slaves, and being at much Expencess, and Provissions not to be got in the River, I Sail’d with her for the Bannanoes, and there to remain Untill I could Provide Provissions and Necessarys for the Voage Home, and for Want of Provissions was Oblig’d to land the Slaves, and put thm into my Plantacions that they might not Starve, before I could Make Provission for thm I Order’d all my Boats out in Pursute of Provissions, with the best of Goods to Purchase it, but it came but Slowly in, there being a Scarcity at this Juncture all over the Country, the first Assistance we Met with was from Cap411 Pitman who Arrived here from Bristoll, and as I traded with him for Neare a Thousand pounds Sterling, it Engaged him to Spare me what Sailes were Necessary and wanting, likeways Provissions, as you11 See by his bill of Parcells Inclos’d, this Enabling her to goe off the Coast, After She was Wooded and Water’d, I Proceeded again with her to Sierralione in Order to Compleat it, and at the Same time to try what more of the Slaves I could recover, A list of which I here Send you, I have hade much more trouble in this Affair thn I at first could have Expected; besides Neglecting my own Bussiness and factorys, which I have Suffer’d much by, but doe not repine it as I did it to Serve my deceasd friend, his Friends and family, Whose Virtues and honour, the Unfortunate Deceasd Used offten to Mention to me, with so Much Satisfaction that we Used offten to Wish our Selfs with you, to whome he hade Promisd to Interduce me, in my way to old England, this makes Me Mellancholly therefore that I must Conclude this Subject, And Add that as Captn Wickam hade the Misfortune to Loose his Ship by a Spainish Privateer, he with his Mates and People come to the Bannanoes in Order to gett a Passage off the Coast and as this affair Happn’d, While he was with Me, I haveing known him before, allthough he hade an Oppertunity of getting off Some time before with Captn Jn° Norie, who likeways Promisd to give him his Passage, and his Slaves with him freight free, therefore I thought it was but Justice to give him the freight as he was disapointed, to Serve the Sneau, of which he has hade a Share of the Trouble, and on these terms and Obligeing the Sneau, and Effects to Pay him and his people Wages as per the Incloasd List, I Prevail’d on him to Stay, and take *231Charge of the Ship to bring her home to you, As after the Expencess was Paid as per the Incloas’d Acc* their was but a few Slaves Remaining, as you’ll See by the Incloas’d Bill of Ladeing, and not any Papers to be found where you had Order’d her, I thought to Send her to you Directly, we was far the best way; I have Endavour’d much but to no Purpose to gett his Papers and Books of Accts they allways Denying th* they knew Any thing of them Although John Kendell has Seen them in their Hands, hade I Recover’d his Books it would have Enabl’d me to have Settled all Accts to your Satisfactions, as aliso to my Own, for Captn Cuttler deals w* Severall People as well as with my Self, Where he Sometimes left goods, without being Paid Directly for them and at other times reed Slaves, and not haveing right Sortments, was Left Untill he hade, Just before the Unhappy Mellancholly time, he Left in my Hands, a Large quantity of Flints desireing me to give thm Store House room, and when he return’d from Sierralione, If we could agree for thm I was to have thm we Disagreed about the Price, he wanting Seven and Sixpence per Thousand, and I Insisting on Paying him five Shillings only, as they were a Large Parcell, but what quantity Exactly I cannot tell, as we Did not Agree, he Only tooke the weight of them and keept it to him Self, but there Appears to be about Fourty Thousand; I hade aliso two Hoggsheads of Rum Containing two Hundred and Sixteen Gallons, and a Small Parcell of Loose Beads of no Value, when he was w* me Last, I hade made a Memmorandum, in my Accts w* him wherein he hade Overcharged me in Somethings, which he Promis’d to Draw out fair again and EntyIy the overcharge to my Satisfaction, but never return’d the Acc* Again to me, therefore without the Books Its Impossible to be at any Certainty, but as these Rogues are Romancatholicks, and there is a Priest here, I hope to Prevaile w* him to Procure thm if they are not distroy’d, then I Shall be able to Collect in his Debts, of which I know there is Some, but must have a Powre before I can make Any Demand; I reed for Cap* Cuttler Just before he Died three Slaves, and a Tooth weight fivety two pounds, from Mr Henry Tucker, who is yet Indebted to him, but cannot tell how much, this Person as soon as he heard News of what hade Happend at Sierralione, Made a Demand of the Slaves and Tooth, but I let him know though I hade no Power to Demand the Debts, I hade Power to keep what was put in my hands on the Owners Acc* therefore gave him a Receipt, and Ship’d the Tooth, and two of the Slaves on board the Sneau, the other Slave Died at my House, I aliso have Sent a Boy Slave which Captn Cuttler Left in my Hands verey 111, but Since well recoverd, aliso reed one Woman Sent by Mr Lopez to me, he finding She was the Sneaus Property, there is likeways here a verey Poor Man, who Assisted Capt11 Cutler in tradeing and Borrow’d his Longboat to Trade in, and when he return’d from his Voage, Put his Effects into Captn Cutlers Hands in Hopes of Buying his Longboat, and he being well Accquainted in this Country, went to gett rice for the Sneau, but before he returned the Ship was Cutt off, and the Poor Man has little or any*232thing left, his Debt is Something above three Hundred bars, and I belive is Justly due to him, as he Sent his Acc* to Capt11 Jn° Norie to Settle it for him before the Sneau was Cutt off, therefore the Man ought to be Paid out of what may here after be recover’d, there is four Slaves due for the Longboat, but will not be paid Untill the Person has Some Satisfaction for his goods, which was Carried of by Capt“ Edward Tarleton, and what Contrebuted much towards the Capt™ Unhappy End, as the whole relation will be too Tedious to Mention here, I refer it to the Captn and People that are now in the Sneau I have put the Gold Watch which Belongs to the Deceasd, into Captn Wickams hands, to Deliver to Mrs Farnel the Deceas’d Sister, who I have hear’d him Say So much of that hade he Lived, I belive he had Bistow’d it that way, therefore I hope it will come Safe to her. Gentlemen I think I have nothing further to ad then th4 I have Impowerd Cap4 Wickam, to Receve whatsoever may become Due to me, on Acc4 of my Recovering the Sneau, and Slaves, which I hope at Least will be a Third of all, and when th4 is done I doe Assure you I shall be a Looser, I hope you’ll give him Immediat Satisfaction, th4 everything will be done Agreeable to him. Gentlemen, I am verey Sorrow th4 after recovering those Slaves, I have to Accquaint you that ten of your Slaves Run Away w4 one of Island Cannoes five of which I have gott back again, I lost 23 at the Same time and Cap4 Wickam three, I have only got one of my own as yet but am in Pursute of thm hope to recover thm and be Assured If I can gett yours aliso, you Shall have thra paying the Charges, my best Endavour’s Shall not be wanting to Serve you as far as Lays in my power, when Capt” Wickam Accquaints you w4 the Custome of this Country, w° he is now Accquainted with, and you are Strangers to, you11 find how much I have Allready favour’d you, one Instance is this at the Time I Advanc’d my money for your Use, I have Charged my Self Sixty Bars per Head for the Slaves which I am paid in, and at the Same time the Greatest Price we Livers in this Country, we pay but fourty five, an Other, I have not made a Charge for any Provissions which was Expended at my House, for the Use of between thirty and fourty of your Slaves, Dureing the time of their Stay, which was more than Six Weeks, Sir I have Sent by Captn Wickam, a bundle of Papers, which is all that was put into my hands, by John Kendell, I hope it will come Safe to your Hands.
Gentlemen the reason of my Sending the Ship to Road Island, is because all the people and Officers, are Inhabitance of th4 place, and hade She been Ordered Elsewhere, I am not Certain whither they would have proceeded in her as they Started Severall Difficulties about it, Gentlemen I hope this will meet w4 a favourable reciption, as I have done it purely w4 Intention to Serve you, being Gentlemen
Your Most Humble Serv4
George Birchall
[Admiralty Papers, II, 9]